United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wheeling, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0838
Issued: October 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2019 appellant, through counsel, filed a timely appeal from a February 25,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a left ankle condition
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On December 18, 2017 appellant, then a 37-year-old city carrier assistant, filed an
occupational disease claim (Form CA-2) for a left ankle condition due to factors of his federal
employment including walking. He indicated that he first realized that he had a left ankle condition
and that it was causally related to factors of his federal employment on December 4, 2017. On the
back of the claim form a supervisor noted that appellant had not stopped work and had returned to
work without restrictions.
In a statement dated December 22, 2017, C.M., a supervisor of customer service, related
that appellant began working at the employing establishment in May 2017 and, when questioned
about an absence in June 2017, advised that he had a preexisting foot condition. Appellant also
mentioned injuring his foot in October 2017 while playing basketball. It was not until C.M. began
removal proceedings due to appellant’s “foot problem and other continued absence” that appellant
advised that his condition was employment related and filed an occupational disease claim.
In a January 29, 2018 development letter, OWCP advised appellant that no medical
evidence had been received in support of his claim. It informed him regarding the factual and
medical evidence required to establish his claim and afforded him 30 days to provide the necessary
evidence. Appellant submitted evidence in response to OWCP’s request.
In a progress note dated August 23, 2017, Dr. Matthew D. Sorensen, a specialist in
podiatric surgery, provided examination findings and diagnosed left ankle calcaneofibular
ligament sprain, left ankle joint instability, and ankle osteochondral defect.
In progress notes dated from September 6 and October 18, 2017, Dr. Sorensen provided
appellant’s physical examination findings and continued to note appellant’s left ankle diagnoses.
Dr. Sorensen examined appellant again on December 4, 2017 and diagnosed left ankle joint
instability and left ankle synovitis. In a December 18, 2017 report, he noted that appellant was
initially evaluated for left foot pain. Dr. Sorensen reported that conservative medical treatment
was unsuccessful due to employment-related aggravation of appellant’s left ankle instability.
In an undated statement received on February 16, 2018, appellant related that he was
assigned the longest route when he transferred to the employing establishment. His duties included
lifting 5 to 35 pounds and walking between 8 to 10 hours daily. Appellant related that his pain
worsened the more he worked his route.
By decision dated March 19, 2018, OWCP denied the claim finding the evidence of record
was insufficient to establish a causal relationship between the diagnosed medical condition and the
accepted factors of employment.

2

On March 26, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative, which was held on August 15, 2018. In physical therapy notes
dated from April 13 through June 20, 2018, a physical therapist provided examination findings
and related that appellant was status post ankle ligament repair and had left ankle pain, diffic ulty
walking, and left ankle joint stiffness.
By decision dated October 26, 2018, OWCP’s hearing representative affirmed the
March 19, 2018 decision denying appellant’s claim.
On November 28, 2018 appellant, through counsel, requested reconsideration and
submitted a June 29, 2018 report from Dr. Sorensen. In the June 29, 2018 report, Dr. Sorensen
related that appellant was first seen on August 23, 2017 for left ankle pain complaints, which he
related had been long standing, but had worsened. On December 4, 2017 appellant was seen for a
worsening of his pain, which he attributed to his mail carrier position. He believed his left ankle
condition had been aggravated and become more unstable due to his mail route, which consisted
of even surfaces, cement, stairs, curbs, and other obstacles. Dr. Sorensen concluded that
appellant’s long-standing left ankle instability had been aggravated by his work.
By decision dated February 25, 2019, OWCP denied modification of the October 16, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury. 4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”6 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
3

T.H., Docket No. 18-1585 (issued March 22, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

T.H., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
5

J.P., Docket No. 19-0303 (issued August 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016);
L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

20 C.F.R. § 10.5(q).

3

establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. 7
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. 8 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee. 9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left ankle
condition causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted a series of reports from Dr. Sorensen. In
reports dated December 18, 2017 and June 29, 2018, Dr. Sorensen opined that appellant’s left
ankle instability had been aggravated by his employment duties. In the June 29, 2018 report, he
related that appellant believed that his left ankle condition had become more unstable and been
aggravated by his mail route. While Dr. Sorensen supported causal relationship, he did not identify
specific work duties which allegedly caused or contributed to appellant’s left ankle condition nor
did he offer medical rationale explaining how and why he opined that appellant’s work activities
could result in the diagnosed conditions. The Board has frequently held that conclusory medical
opinions are entitled to little probative weight and are insufficient to support causal relationship. 10
A medical opinion must provide an explanation of how the specific employment factors
physiologically caused or aggravated the diagnosed conditions.11 A rationalized medical opinion
is especially necessary in light of appellant’s apparent preexisting left ankle condition. 12 Without
medical rationale explaining how the accepted employment factors caused or contributed to the
diagnosed conditions, these reports are insufficient to establish appellant’s claim.13
Dr. Sorensen’s remaining notes are of no probative value because they did not relate
appellant’s diagnosis of left ankle calcaneofibular ligament sprain, left ankle joint instability, left
7

J.P., supra note 5; Beverly A. Spencer, 55 ECAB 501 (2004).

8

T.H., supra note 3; I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

9

M.S., Docket 19-0189 (issued May 14, 2019); L.T., Docket No. 18-1603 (issued February 21, 2019).

10

R.R., Docket No. 19-0714 (issued August 8, 2019).

11

A.H., Docket No. 19-0270 (issued June 25, 2019); M.W., Docket No. 18-1624 (issued April 3, 2019);
B.H., Docket No. 18-1219 (issued January 25, 2019).
12

D.M., Docket No. 19-0389 (issued July 16, 2019).

13

A.H., supra note 11; M.W., supra note 11; R.T., Docket No. 17-2019 (issued August 24, 2018).

4

ankle pain, left ankle synovitis, and ankle osteochondral defect to the accepted employment
factors. Medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.14 For the reasons set forth
above, the Board finds that Dr. Sorensen’s progress notes and reports are insufficient to establish
appellant’s burden of proof.
OWCP also received reports from a physical therapist. However, physical therapy reports
have no probative medical value in establishing appellant’s claim as a physical therapist is not
considered a “physician” as defined under FECA. 15 As such, this evidence is also insufficient to
meet appellant’s burden of proof.
On appeal counsel contends that OWCP’s February 25, 2019 decision is contrary to fact
and law. For the reasons set forth above, the Board finds that appellant has not met his burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left ankle
condition causally related to the accepted factors of his federal employment.

14

See S.G., Docket No. 19-0041 (issued May 2, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
15

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See 5 U.S.C. § 8102(2); S.G., id.; S.A., Docket No. 16-1128 (issued November 24, 2017); M.M., Docket No. 16-1617
(issued January 24, 2017); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as nurses,
physician assistants and physical therapists are not competent to render a medical opinion under FECA). See also
Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical issue such as
causal relationship can only be resolved through the submission of probative medical evidence from a physician).

5

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

